All right to recover, on scire facias, from a garnishee is lost unless demand is made on such garnishee, upon execution, within sixty days after final judgment is rendered against the principal; but in reckoning that period "any time during which the issue or levy of an execution may be prevented or stayed by the pendency of a writ of error, or by an injunction or other legal stay of execution, shall be excluded from the computation." General Statutes, § 5914; Hayes
v. Weisman, 97 Conn. 387, 398, 116 A. 878. In order to be sufficient to maintain the action, the complaint must allege facts which, if proven, would establish that such demand was made within sixty days after final judgment excluding, in the computation of the time elapsed between judgment and demand, the period, if any, during which issue or levy of execution was legally prevented or stayed.
The first question presented is as to what is meant by the "final judgment" from which computation is to be made. The judgment to which the statute refers must be such as would support an execution based thereon. Mallory v. Hartman, 86 Conn. 615, 618,86 A. 567; Cutler v. Wadsworth, 7 Conn. 5. Appeals from the City Court of Norwalk are subject to the statutory provisions for appeals from judgments of justices of the peace. Special Laws (1915) Vol. 17, p. 161; Public Acts of 1921, Chap. 164. The effect of such an appeal to the Court of Common Pleas is to carry up the whole matter in controversy so that it is retried, as upon original process, in the appellate court, which has jurisdiction to determine the case by its own judgment and enforce the same by a process of its own. Such an appeal vacates the judgment of the inferior tribunal. Matz v. Arick, 76 Conn. 388,393, 56 A. 630; Allen v. Woodruff, 63 Conn. 369,28 A. 532; Bank of North America v. Wheeler, 28 Conn. 433, *Page 428 
439; Lancaster's Appeal, 47 Conn. 248, 259;Curtiss v. Beardsley, 15 Conn. 518. If the appeal is effective the judgment rendered in the appellate court is the final judgment. Allen v. Woodruff, supra. If, instead, the appeal is dismissed, by erasure of the case from the docket or otherwise, the appeal is, thereupon, to be treated as annulled and the judgment of the inferior court is left in full force and effect, its status being then the same as if no appeal had been taken.Cunningham v. Rogers, 39 Conn. 482, 484.
However, to regard the date of final judgment as being April 25th, when the appeal was dismissed and the judgment of the City Court was reinstated, instead of February 14th, on which day it was originally rendered, would not avail the plaintiffs, since, while execution was issued within sixty days thereafter, demand is not alleged to have been made until July 7th, which date is considerably beyond the expiration of the statutory period, so computed.
The plaintiffs further claim, however, that the pendency of an appeal, of itself and without an injunction or other formal action, works such a "legal stay of execution" that the time covered thereby is, under § 5914 of the General Statutes, to be excluded in reckoning the sixty-day period, and that the computation should not only not commence before April 25th, but not until May 27th, upon which day execution was finally issued, or the still later date up to which, it is argued, Carlson might have perfected an appeal from the "decision" of the City Court in issuing the execution. We have no present occasion to decide whether stay of execution may be incident to an appeal from a judgment of the City Court, since the pendency of the appeal in the present case extended only until April 25th, and so could not avail the plaintiffs. A contention that any such stay could, in any event, continue, *Page 429 
further, to or after the issuance of execution, is obviously fallacious.
It is a judgment upon some issue in the case which, only, is appealable. Norton v. Petrie, 59 Conn. 200,20 A. 199. The right of appeal does not extend to an order for the issuance of an execution. Therefore the notice of appeal therefrom which was filed by Carlson May 29th being illegal, was without any effect.Calhoun v. Terry Porter  Co., 21 Conn. 526, 530. As it did not prevent resort to the security obtained by the attachment, it could not operate as a stay.
The last date upon which, by any legal possibility, the prescribed period for taking out execution and making demand could commence was April 25th, and such period ended not later than June 24th. Demand is not alleged to have been made until July 7th. The demurrers were properly sustained.
   There is no error.
In this opinion the other judges concurred, except WHEELER, C. J., and HAINES, J., who dissented.